Title: General Orders, 6 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 6th 1776
Parole Letchmore.Countersign Putnam


Stephen Moylan & William Palfrey Esqrs. are appointed Aids-De-Camp, to his Excellency the Commander in Chief; they are to be obeyed as such.
Thursday the seventh Instant, being set apart by the Honorable the Legislature of this province, as a day of fasting, prayer, and humiliation, “to implore the Lord, and Giver of all victory, to pardon our manifold sins and wickedness’s, and that it would please him to bless the Continental Arms, with his divine favour and protection”—All Officers, and Soldiers, are strictly enjoined to pay all due reverance, and attention on that day, to the sacred duties due to the Lord of hosts, for his mercies already received, and for those blessings, which our Holiness and Uprightness of life can alone encourage us to hope through his mercy to obtain.
The Brigadiers General Heath and Frye, to send for their respective Colonels immediately, and with them appoint the Officers, & Soldiers, from each of their brigades, to be selected for the command under the Brigadiers General Sullivan and Green, to direct that they be the best and most approved Soldiers; that their Arms, Ammunition and Accoutrements, are

compleat and in proper order, and the whole to be ready to turn out upon the shortest notice. Genl Heath to report the names of the Colonels and Field Officers, who are appointed for this service, to His Excellency, as soon as possible.
